Citation Nr: 0122701	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1987 for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The appellant and an employee of the American Red Cross


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1969 to April 
1971.

Service connection for schizophrenia was granted by the 
Washington, D.C. regional office (RO) in July 1989.  A total 
rating was awarded, effective from January 22, 1987.  The 
veteran was told of the award by way of a letter dated July 
29, 1989, but it is not clear from a copy of this 
correspondence whether he was ever informed of his appellate 
rights with respect to the July 1989 rating action.  In May 
2000, the veteran expressed his disagreement with the 
effective date established for the award of service 
connection.  


FINDINGS OF FACT

1.  A written request from the veteran regarding a claim of 
service connection was executed on January 22, 1987; it was 
not date stamped at the RO.  

2.  A June 1989 report of contact, executed by an employee of 
the RO, indicates that the employee had talked with the 
veteran on many occasions in January 1987 and personally had 
handled the veteran's claims folder.  

3.  As the original claims folder had been lost, it was noted 
in the June 1989 report of contact that the recommended 
approach was to accept the veteran's January 1987 request as 
having been received on the date of execution of the document 
(January 22, 1987), as the RO employee was sure that the 
claim had been received sometime in January 1987.

4.  The veteran's original claims folder is missing and the 
rebuilt folder does not contain evidence, received prior to 
January 22, 1987, showing a claim for service connection for 
a psychiatric disorder.


CONCLUSION OF LAW

The requirements for assigning an effective date prior to 
January 22, 1987 for the award of service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and enhanced the duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

As the RO did not consider the Veterans Claims Assistance Act 
of 2000, the Board has considered whether any additional 
notification or development action was required under the new 
law.  The Board also considered whether it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992), published at 57 Fed. Reg. 49, 747 (1992).  

On review of the claims file, the Board is satisfied that 
there is no further duty by VA to assist the veteran in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000.  Review of the record reveals that the veteran's 
original claims folder is missing.  The RO conducted searches 
for the missing folder, but they were unable to locate it.  
Thus, the veteran's claims folder was rebuilt in 1989.  The 
RO has requested all records mentioned by the veteran that 
may pertain to his current claim.  The veteran was notified 
in a statement of the case issued in October 2000 of the 
requirements to establish an earlier effective date under 
applicable law.  He was also told of the evidence needed.  
Further, the veteran presented testimony at a hearing before 
the undersigned member of the Board in Washington, D.C. in 
July 2001.  No additional notice or assistance is warranted 
under these circumstances.  Consequently, the Board perceives 
no prejudice to the veteran in considering the issue of 
entitlement to an effective date prior to January 22, 1987 
for the grant of service connection for a psychiatric 
disorder.

As an additional preliminary matter, the Board notes that it 
is unclear as to whether the veteran's January 22, 1987 claim 
was an original claim for service connection benefits or 
whether there had been a prior final rating decision.  
Testimony received in July 20001, both from the veteran and 
his witness, was ambiguous at best.  The veteran, in essence, 
seemed to believe that he had filed a prior claim for pension 
benefits, but he was unsure if he had ever filed a claim for 
service connection.  In view of the fact that almost 15 years 
had gone by, the witness understandably could not remember, 
with any degree of clarity, this type of detail regarding his 
review of the veteran's original claims folder.  Accordingly, 
as there is no basis to establish a prior final rating 
decision in this case, the Board will treat the veteran's 
January 22, 1987 submission as his first claim of service 
connection. 

The record, as reconstructed, includes psychiatric treatment 
records both prior to and following the veteran's military 
service.  The first post-service record is an April to 
December 1971 VA hospitalization report.  It shows that the 
veteran had been transferred from the U.S. Army Hospital in 
Fort Campbell, Kentucky.  The diagnosis was chronic paranoid 
schizophrenia.

By rating decision in July 1989, service connection was 
awarded for a psychiatric disorder effective from January 22, 
1987 (the date that the veteran executed his claim of 
entitlement to service connection).  Although the record does 
not reflect the actual date of receipt of this claim by the 
RO, a June 1989 report of contact shows that a RO employee 
had many contacts with the veteran in January 1987.  As noted 
above, it was determined by the RO that the veteran's 
request, which was executed by the veteran on January 22, 
1987, most likely would have been received at the RO sometime 
in January 1987.  As compensation benefits for a claim 
awarded any time during January 1987, would not commence 
prior to February 1, 1987 at the earliest, it was concluded 
that acceptance of the claim as of January 22 would be the 
best approach.  See 38 C.F.R. § 3.31 (2000) (payment of 
monetary benefits based on a claim for compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective). 

It is the veteran's contention that he is entitled to an 
earlier effective date for the award of service connection 
for a psychiatric disorder.  Essentially his central 
contention is that he received treatment at a VA hospital 
immediately after service discharge and therefore an earlier 
date would be appropriate as the referenced VA medical 
records constitute an informal claim for compensation under 
38 C.F.R. § 3.157.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits, will be accepted as an informal claim as long 
as it identifies the benefit sought.  38 C.F.R. § 3.155(a).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

The record is devoid of any communication from the veteran at 
any time indicating an intent to apply for compensation 
benefits for a psychiatric disorder prior to January 22, 
1987.  

The Board has considered whether VA medical records showing 
that the veteran was hospitalized from April to December 1971 
for paranoid schizophrenia should be considered an informal 
claim for compensation benefits.  The provisions of 38 C.F.R. 
§ 3.157(b) allow that, once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
outpatient record, examination report, or hospital report 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen, in which case the date of the 
VA outpatient or hospital examination or the date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  Moreover, 38 C.F.R. § 3.157(b)(1) 
provides that the latter provisions apply only when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within 1 year from the date of such examination, treatment or 
hospital admission.  See also 38 U.S.C.A. § 501(a).

In the veteran's case, review of the record shows VA medical 
treatment of the veteran for paranoid schizophrenia following 
discharge from service in April 1971, but the provisions of 
38 C.F.R. § 3.157 are not for application in this case where 
the veteran had not in the first instance filed an original 
claim for compensation benefits and met the 38 C.F.R. 
§ 3.155(a) regulatory requirements regarding identification 
of the benefit sought.  Rather, the provisions of 38 C.F.R. 
§ 3.157 apply, in pertinent part, only to situations in which 
a formal claim for compensation has been allowed, and the 
issue is entitlement to an increased rating for the already 
service-connected disability, or a formal claim for 
compensation has been disallowed for the reason that the 
service connected disability was not compensable in degree--
neither of which are at issue in this appeal regarding the 
effective date of the grant of compensation benefits.

In the absence of an evidentiary or legal basis for assigning 
an effective date prior to January 22, 1987 for the grant of 
service connection for a psychiatric disorder, the Board 
finds that the current effective date is appropriate and the 
appeal is denied.  As noted above, information in the 
veteran's claims file shows that his claim involves a rebuilt 
folder because his original claims folder is missing.  There 
is no documentation in the claims file reflecting that the 
veteran initiated a claim of entitlement to service 
connection for psychiatric benefits prior to January 22, 
1987.  In short, although it may have been the veteran's 
intention to file a claim prior to January 1987, there is 
simply no supporting evidence to that effect.  As such, the 
Board finds that the preponderance of the evidence is against 
the claim.  Based on the current record, the proper effective 
date is no earlier than January 22, 1987, which is the first 
ascertainable date that the veteran executed a request to the 
RO relative to the claim of service connection.  


ORDER

Entitlement to an effective date prior to January 22, 1987 
for the grant of service connection for a psychiatric 
disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

